Case 1:19-cv-02285-EK-JO Document 17 Filed 06/29/19 Page 1 of 5 PageID #: 71




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK


EDUARDO BURKETT, GUILLAUME FOSS, and
VIRGINIA ORTIZ, individually and on behalf of
all persons similarly situated,                       No. 1:19-cv-2285 (LDH)(JO)

                             Plaintiffs,              PLAINTIFF EDUARDO
                                                      BURKETT’S ACCEPTANCE
              -against-                               OF OFFER OF JUDGMENT

HOUSLANGER & ASSOCIATES, PLLC,
TODD HOUSLANGER, and BRYAN BRYKS,

                             Defendants.




       Pursuant to Rule 68 of the Federal Rules of Civil Procedure, plaintiff Eduardo Burkett, by

his attorneys, the New York Legal Assistance Group, hereby accepts the Offer of Judgment by

defendants, dated June 20, 2019. (A copy of the Offer of Judgment is attached as Exhibit A).
Case 1:19-cv-02285-EK-JO Document 17 Filed 06/29/19 Page 2 of 5 PageID #: 72




Dated: June 29, 2019
       New York, New York



                                        NEW YORK LEGAL
                                        ASSISTANCE GROUP


                                        By: _________________________
                                        Danielle Tarantolo
                                        Jane Greengold Stevens
                                        Jessica Ranucci
                                        7 Hanover Square
                                        New York, New York 10004
                                        (212) 613-5000
                                        dtarantolo@nylag.org

                                        Counsel for Plaintiffs
Case 1:19-cv-02285-EK-JO Document 17 Filed 06/29/19 Page 3 of 5 PageID #: 73




To:

By Email and Regular Mail
Brett A. Scher, Esq.
Adam M. Marshall, Esq.
Kaufman Dolowich & Voluck, LLP
135 Crossways Park Dr., Suite 201
Woodbury, New York 11797
(516) 681-1100

Attorneys for Defendants Houslanger & Associates, PLLC,
Todd Houslanger, and Bryan Bryks
 Case 1:19-cv-02285-EK-JO Document 17 Filed 06/29/19 Page 4 of 5 PageID #: 74




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
--------------------------------------------------------X
EDUARDO BURKETT, GUILLAUME FOSS,
and VIRGINIA ORTIZ, individually and on                     Case No. 1:19-cv-2285 (LDH)(JO)
behalf of all persons similarly situated,
                                                            OFFER OF JUDGMENT
                                   Plaintiffs,

        -against-

HOUSLANGER & ASSOCIATES, PLLC,
TODD HOUSLANGER, and BRYAN BRYKS

                                    Defendants.
--------------------------------------------------------X
         PLEASE TAKE NOTICE that, pursuant to Rule 68 of the Federal Rules of Civil

Procedure, Defendants Houslanger & Associates, PLLC, Todd Houslanger and Bryan Bryks

(collectively, “Defendants”) hereby offer to allow judgment in favor of Plaintiff Eduardo Burkett

(“Burkett”) to be taken against Defendants in this action, in the amount of ten thousand dollars

and zero cents ($10,000.00), plus reasonable attorneys’ fees and costs incurred up through the

date of this offer.

        PLEASE TAKE FURTHER NOTICE that this offer of judgment is made for the

purposes specified in Rule 68, and is not to be construed either as an admission that Defendants

are liable in this action, or that Burkett has suffered any damage. If this offer is not accepted in

writing within fourteen (14) days after it is served, it shall be deemed withdrawn.

Dated: Woodbury, New York
       June 20, 2019                                KAUFMAN DOLOWICH & VOLUCK, LLP



                                            By:
                                                    Brett A. Scher, Esq.
                                                    Adam M. Marshall, Esq.
                                                    Attorneys for Defendants
                                                    135 Crossways Park Dr., Suite 201
                                                    Woodbury, New York 11797
                                                     (516) 681-1100
Case 1:19-cv-02285-EK-JO Document 17 Filed 06/29/19 Page 5 of 5 PageID #: 75




To:   Danielle Tarantolo, Esq.
      New York Legal Assistance Group
      Attorneys for Plaintiffs
      7 Hanover Square
      New York, NY 10004
      (212) 613-5000
      dtarantolo@nylag.org
      (Via Email & Regular Mail)




                                        2
